IN THE SUPREME COURT OF THE STATE OF NEVADA


                      INTRUSTION PROTECTION                                    No. 83760
                      SYSTEMS, INC., A NEVADA
                      CORPORATION,
                      Petitioner,
                      vs.                                                        FILED
                      THE EIGHTH JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,                              DEC 0 3 2021
                      IN AND FOR THE COUNTY OF                                            A BROWN
                                                                                         PREME COuk-F
                      CLARK; AND THE HONORABLE
                      GLORIA STURMAN, DISTRICT                                              EN<

                      JUDGE,
                      Respondents,
                        and
                      JUSTIN CURTIS, AN INDIVIDUAL;
                      FRANKLIN JOHNSON, II, AN
                      INDIVIDUAL; AND RYAN ADAME, AN
                      INDIVIDUAL,
                      Real Parties in Interest.

                            ORDER DENYING PETITION FOR A WRIT OF MANDAMUS
                                           OR PROHIBITION

                                  This original petition seeks a writ of mandamus, or in the
                      alternative, a writ of prohibition, directing the district court to reverse its
                      denial of petitioner's request for a temporary protective order regarding
                      petitioner's sales techniques, strategies, and training methods, which
                      petitioner contends are confidential.
                                  Problematically, petitioner has not provided this court with
                      exhibits or other documentation that would support its claims for relief. See
                      NRAP 21(a)(4) (providing the petitioner shall submit an appendix
                      containing all documents "essential to understand the matters set forth in
                      the petition"). Although petitioner references an order by the district court,
SUPREME COURT
        OF
                      it failed to provide it. This court will not consider a petition for
      NEVADA


10) I 947A   cAID).
                                                                                    z-     _ 3(4E7_2,
                                                                                                        ••••1
                 extraordinary relief in the absence of the written order being challenged.
                 See Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382
                 (1987).
                             Therefore, without deciding the merits of the claims raised, we
                 decline to exercise our original jurisdiction in this matter, see NRAP 21(b);
                 Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                 (2004) ("PetitionerH cardies] the burden of demonstrating that
                 extraordinary relief is warranted."). Accordingly, we
                               ORDER the petition DENIED.




                                             /                         , C.J.
                                         Hal:desty



                                                                                      , j.
                  arraguirre                                Stiglich



                 cc:   Hon. Gloria Sturman, District Judge
                       Brandon L. Phillips, Attorney At Law, PLLC
                       Garman Turner Gordon
                       Eighth District Court Clerk




SUPREME COURT
     Of
   NEVADA


(0) I947A VOYD

                                                                        35W
                                                                                       • 6`.."- •